      Case 2:18-cv-02684-EJM Document 228 Filed 01/19/21 Page 1 of 2



 1
 2
 3
 4
 5
 6                     IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Deshawn Briggs, et al.,                          No. CV-18-02684-PHX-EJM
10                 Plaintiffs,                        ORDER
11   v.
12   County of Maricopa, et al.,
13                 Defendants.
14
15         Having considered the Joint Motion to Excuse County Defendants from Court-

16   Ordered Mediation Set for January 26, 2021 and To Set Additional Joint Settlement Status

17   Report Deadlines filed by Plaintiffs and Defendants Maricopa County and Maricopa
18   County Attorney Allister Adel (“County Defendants”), and good cause appearing therefor,

19   IT IS HEREBY ORDERED as follows:

20         1) GRANTING the Joint Motion to Excuse County Defendants from Court-
21             Ordered Mediation Set for January 26, 2021 and To Set Additional Joint
22             Settlement Status Report Deadlines (Doc. 225); and

23         2) ORDERING that the participation of County Defendants and the mediation of

24             those certain attorneys’ fees and costs claims not settled between Plaintiffs and

25             County Defendants are excused from the Court-ordered mediation scheduled for

26             January 26, 2021, and setting additional deadlines for Plaintiffs’ and County
27             Defendants’ submittals of joint settlement status reports re: attorneys’ fees and
28             costs for February 5, 2021 and February 19, 2021.
     Case 2:18-cv-02684-EJM Document 228 Filed 01/19/21 Page 2 of 2



 1       Dated this 15th day of January, 2021.
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                            -2-
